Exhibit Sinovac Enters Veterinary Vaccine Market with Inactivated Rabies Vaccine - Receives Approval from Ministry of Agriculture to Enter Field Trials - Monday January 26, 8:00 am ET BEIJING, Jan. 26 /PRNewswire-Asia/ Sinovac Biotech Ltd. (NYSE Alternext US: SVA), a leading provider of vaccines in China, today announced its wholly owned subsidiary, Tangshan Yian Biological Engineering Co., Ltd, has obtained approval from China's Ministry of Agriculture to conduct field trials of its internally developed inactivated animal rabies vaccine with independent intellectual property rights. With this product, Tangshan Yian will enter the veterinary vaccine market in China by developing a domestically-produced inactivated rabies vaccine. Tangshan Yian is well positioned to supply high quality vaccines to the Chinese animal vaccine market and potentially to the global market by leveraging its advanced technology, vaccine research and development expertise in developing human vaccines, standardized management and market-oriented products strategy. The wholly owned subsidiary has been responsible for conducting research and pilot-production for Sinovac's vaccines. With the addition of full production capabilities, it is expected that Tangshan Yian will generate incremental sales revenue. The inactivated animal rabies vaccine is the first among a number of products to reach field trials in Tangshan Yian's animal health pipeline. The Company anticipates that the field trials for the inactivated animal rabies vaccine will take approximately nine months to complete and that the vaccine will be launched in China's veterinary market in 2010. Mr.
